Title: To James Madison from Josiah Meigs, 8 July 1816
From: Meigs, Josiah
To: Madison, James



Sir,
Washington City, July 8 1816.

I have the honour to inclose, with this, a Sketch copied from a Vignette which it is proposed to cause to be impressid on the Patents for Bounty Lands to the Soldiers of the late army.
I do not think myself authorised to annex this ornament to the Patent without your approbation.  The Vignette is engraved by the celebrated Anderson of New York--it will not increase at all the expence of the Patents.  I have made an inscription on the Sketch, which, perhaps, will be deemed to be appropriate.
Doctor Mitchill of New York furnished me with a number of Insiriptions in some Roman Coins brought from Tunis and Syracuse by Commodore Rogers, and presented to him.
The Insiriptions are...
Dioclesian...Concordia Militum
Constantius...Victori Caesari
Constantine...Virtus Exercitûs
Licinius...Jovi Conservatori
Maximinus...Gloria Exercitus
  ... Constantia Militum
If either of these, or any other shall be judged preferable to Militi Forti & Fideli: it shall be executed.  I have the honour to be, very respectfully Yours,

Josiah Meigs

